Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In regards to claim 9, the prior art of record, Li (CN 106023943A), discloses a gate driving circuit comprising multiple stages of cascaded shift registers units, wherein the shift register units comprising: 
	an input sub-circuit (see Fig. 2; circuit 11); 
	a reset sub-circuit (see Fig. 2; circuit 12); 
	a control sub-circuit (see Fig. 2; circuits 21, 5 and 22); 
	n output sub-circuits (see Fig. 2; circuits 31, 32, 41 and 42). 
	Although each of the sub-circuits of Li is similar to the claimed sub-circuits of the instant application; however, Li does not discloses 2k clock signal lines, wherein a first edge of a first one of 2k clock signals lags behind a first edge of the input signal by one time period, and a first edge of each of the 2k clock signals is ahead of a first edge of a next clock signal by one time period, an active operating period of each of the 2k clock signals comprises k times periods.  Namely, Li does not disclose the clock signals as shown in Fig. 8 of the instant application.  
	Accordingly, none of the reference of record alone or in combination discloses or suggests a gate driving circuit comprising multiple stages of cascaded shift register units, wherein the shift register units comprise: 
an input sub-circuit coupled to an input signal terminal and a pull-up node and configured to transmit an input signal from the input signal terminal to the pull-up node under control of the 
a reset sub-circuit coupled to a reset signal terminal, the pull-up node, and a first level signal terminal, and configured to transmit a first level signal from the first level signal terminal to the pull-up node under control of a reset signal from the reset signal terminal, wherein the reset sub-circuit comprises a fourth transistor having a first electrode coupled to the pull-up node, a second electrode coupled to the first level signal terminal, and a gate coupled to the reset signal terminal; 
a control sub-circuit coupled to a second level signal terminal, the pull-up node, the first level signal terminal, and a pull-down node, and configured to transmit a second level signal from the second level signal terminal or the first level signal from the first level signal terminal to the pull-down node under control of the voltage signal at the pull-up node, wherein the control sub-circuit comprises a fifth transistor, a sixth transistor, a seventh transistor, an eighth transistor, and a ninth transistor, wherein a first electrode and a gate of the sixth transistor and a first electrode of the eighth transistor are coupled to the second level signal terminal, a first electrode of the fifth transistor, a gate of the seventh transistor, and a gate of the ninth transistor are coupled to the pull-up node, and a second electrode of the fifth transistor, a first electrode of the seventh transistor, and a first electrode of the ninth transistor are coupled to the first level signal terminal, a gate of the fifth transistor, a second electrode of the eighth transistor, and a second electrode of the ninth transistor are coupled to the pull-down node, and a second electrode of the sixth transistor and a gate of the eighth transistor are coupled to a second electrode of the seventh transistor; and 

wherein the gate driving circuit comprises: 
2k clock signal lines, which are sequentially and cyclically coupled to respective clock signal terminals of the multiple stages of shift register units, wherein k is a positive integer, and (k+1)>n, wherein a reset signal terminal of each stage of shift register unit is coupled to an output signal terminal of one of n output sub-circuits of a next stage of shift register unit; 
wherein a first edge of a first one of 2k clock signals lags behind a first edge of the input signal by one time period, and a first edge of each of the 2k clock signals is ahead of a first edge of a next clock signal by one time period, an active operating period of each of the 2k clock signals comprises k time periods; 
wherein the time period is (a clock pulse width/2k); and 
wherein a reset signal terminal of each stage of shift register unit is coupled to an output signal terminal of one of next ith to jth stages of shift register units of the stage of shift register unit, where i is equal to             
                ⸢
                k
                /
                n
                ⸣
            
         and j is equal to ⸢(2k+1)/n-1⸣, wherein ⸢ ⸣ is an upper rounding function, so that an active outputting period of each output signal comprises k time periods.
	Accordingly, claims 9 and 11-14 are allowed.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/LIXI C SIMPSON/Primary Examiner, Art Unit 2625